             Case 1:21-cv-00305-PLF Document 14 Filed 03/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )
                                               )
                                                       Civil Action No. 21-0305 (PLF)
ALL PETROLEUM-PRODUCT CARGO                    )
ABOARD THE ACHILLEAS WITH                      )
INTERNATIONAL MARITIME                         )
ORGANIZATION NUMBER 9398072,                   )
                                               )
                Defendant.                     )
                                               )

                               NOTICE OF APPEARANCE

        The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Brian P. Hudak as co-counsel for the United States of America in the above-captioned

case.

Dated: March 29, 2021
       Washington, DC
                                            Respectfully submitted,


                                                        /s/ Brian P. Hudak
                                            BRIAN P. HUDAK
                                            Assistant United States Attorney
                                            555 Fourth Street, NW
                                            Washington, DC 20530
                                            (202) 252-2549

                                            Attorney for the United States of America
